Citation Nr: 0331428
Decision Date: 11/13/03	Archive Date: 01/21/04

DOCKET NO. 00-21 443                 DATE NOV 13 2003

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD),
currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to April 1971.  His DD Form
214 reflects that his awards and decorations included a Vietnam Service Medal and
a Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August
2000 rating decision issued by the Montgomery, Alabama, Regional Office (RO) of
the Department of Veterans Affairs (VA) which denied an increased rating for the
veteran's service-connected PTSD.  The veteran voiced disagreement with this
determination and subsequently perfected his appeal.  In February 2002, the Board
issued a decision in this matter.  The veteran appealed the Board decision, and, in
January 2003, the Secretary of Veterans Affairs submitted a Joint Motion for
Remand and to Suspend Further Proceedings (motion).  The United States Court of
Appeals for Veterans Claims (Court) granted the motion in March 2003; the
February 2002 Board decision is therefore vacated.

The veteran was afforded a hearing before the undersigned Veterans Law Judge,
formerly known as a Member of the Board, via videoconference in October 2001.

REMAND

In January 2003 the Board ordered additional development of evidence.  In May
2003 the veteran was afforded a VA PTSD examination.  His Social Security
Administration (SSA) records were obtained and associated with his claims folder.
Additionally, in October 2002, the veteran submitted additional evidence in support
of his claim.  The United States Court of Appeals for the Federal Circuit has
recently invalidated the regulations that empowered the Board to consider
additional evidence without prior RO review in the absence of a waiver of such
review by the veteran or his representative.  Disabled American Veterans v. Secy of
Veterans Affairs, 327 F. 3d 1339 (Fed.  Cir. 2003).  As such, the Board is remanding
this matter so that veteran's claims folder may be reviewed by the RO.

- 2 -

Additionally, in a decision promulgated on September 22, 2003, Paralyzed
Veterans of America v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
70 1 0 (Fed.  Cir.  Sept. 22, 2003), the United States Court of Appeals for the Federal
Circuit invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1)
as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to
the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d
1339, 1348 (Fed.  Cir. 2003) (reviewing a related Board regulation, 38 C.F.R.
§ 19.9). The court found that the 30-day period provided in § 3.159(b)(1) to
respond to a VCCA duty to notify is misleading and detrimental to claimants whose
claims are prematurely denied short of the statutory one-year period provided for
response.  Therefore, since this case is being remanded for additional development
or to cure a procedural defect, the RO must take this opportunity to inform the
appellant that notwithstanding the information previously provided, a full year is
allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED for the following action:

1. The RO must review the claims file and ensure that
all VCAA notice obligations have been satisfied in
accordance with the recent decision in Paralyzed
Veterans of America v. Secretary of Veterans Affairs, as
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West
2002), and any other applicable legal precedent for his
increased rating claim.  See also Quartuccio v. Principi,
16 Vet.  App. 183 (2002).

2. The RO should then readjudicate the veteran's
claims in light of the actions taken and all evidence
received since the December 2000 Supplemental
Statement of the Case (SSOC).  If the claims remain
denied, the RO should issue a SSOC to the veteran and
his representative before the case is returned to the
Board.  The SSOC must contain notice of all relevant

- 3 -

actions taken on the claim for benefits since December
2000, to include a summary of the evidence, including
his SSA records, the May 2003 VA PTSD examination
report, and VA treatment records, and discussion of all
pertinent regulations, including 38 U.S. C.A. §§ 5103,
5103A (West 2002); 38 CF.R. § 3.159 (2003).  An
appropriate period of time should be allowed for
response.

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.  Kutscherousky v.
West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that
all claims that are remanded by the Board of Veterans' Appeals or by the United
States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See The Veterans'
Benefits Improvements Act of 1994, Pub.  L. No. 103-446, § 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). in
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been remanded by the Board
and the Court.  See M2 I - 1, Part IV, paras. 8.43 and 3 8.02.

C.P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1 100(b) (2003).

- 4 -



??



 

 



